Exhibit 10.37(h)



 

 

AMENDMENT No. 8 TO PURCHASE OF AGREEMENT DCT-054/98



 

This Amendment No.8 ("Amendment 8") dated as of November 7, 2000 is between
EMBRAER - Empresa Brasileira de Aeronáutica S.A. ("EMBRAER") and Continental
Express, Inc. ("BUYER"), and relates to Purchase Agreement No. DCT-054/98 dated
December 23, 1998, as amended from time to time (the "Purchase Agreement") for
the purchase of up to fifty (50) newly manufactured EMB-135 aircraft (the
"Aircraft").

 

All terms defined in the Purchase Agreement shall have the same meaning when
used herein, and in case of any conflict between this Amendment 8 and the
Purchase Agreement, this Amendment shall control.

 

This Amendment 8 sets forth the further agreement between EMBRAER and BUYER
relative to certain changes requested by BUYER in the Aircraft configuration
described in Exhibit "1" of Amendment 5 to the Purchase Agreement



 

NOW, THEREFORE, in consideration of the foregoing, EMBRAER and BUYER do hereby
agree as follows:



 

Each of the newly manufactured LR AIRCRAFT from the FIFETEEN (15th) through the
FIFTIETH (50th), shall include the [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT].

For the affected AIRCRAFT referred to in paragraph 1 above, considering the
changes in configuration and in the

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].





As a consequence of the AIRCRAFT configuration changes as specified above, the
Parties agree that notwithstanding the provisions of the Purchase Agreement, the
BASIC PRICE for each of the LR AIRCRAFT from the FIFETEENTH (15th) through the
EIGHTEENTH (18th) shall be

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]





4. All other terms and conditions of the Purchase Agreement, which are not
specifically amended by this Amendment 8, shall remain in full force and effect
without any change.



 

 

 

 

 

IN WITNESS WHEREOF, EMBRAER and BUYER, by their duly authorized officers, have
entered into and executed this Amendment No. 8 to the Purchase Agreement to be
effective as of the date first written above.



 

EMBRAER - Empresa Brasileira CONTINENTAL EXPRESS, INC.

de Aeronautica S.A.



 

 

 

By : /s/ Antonio L. P. Manso By : /s/ Frederick S. Cromer

Name : Antonio L. P. Manso Name : Frederick S. Cromer

Title : Executive Vice President and CFO Title : VP & CFO



 

 

By : /s/ Flavio Rimoli

Name : Flavio Rimoli

Title : Director of Contracts



Date: Nov. 07, 2000 Date: 11/01/00

Place : S. J. Campos - SP, Brazil Place : Houston, Texas



 

Witness: /s/ Jose Luis D. Molina Witness /s/ Amy K. Sedano

Name : Jose Luis D. Molina Name : Amy K. Sedano





 

 

 